Citation Nr: 9917211	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  99-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a increased rating for undifferentiated 
schizophrenic reaction, currently assigned a 30 percent 
disability evaluation.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from May 10 to July 19, 1966.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

More than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss, is not 
demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
undifferentiated schizophrenic reaction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.130, Diagnostic Code 9204 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation for 
schizophrenia is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. § 
5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to him with respect to 
this claim is required to comply with 38 U.S.C.A. § 5107(a).  


Factual Background

The RO granted service connection for undifferentiated 
schizophrenic reaction in May 1976, assigning a 
noncompensable rating from August 28, 1975.  A rating 
decision by the RO in August 1998 assigned the current 30 
percent rating.  

In June 1998, Ahmad Tarar, M.D., reported that the veteran 
had been treated for the past 5 to 6 years and had received 
inpatient treatment previously; that he was currently on 
Lithium and Haldol; his symptoms were reported as mood 
swings, anxiety, and paranoid thinking which were currently 
under partial control.  The diagnosis was schizoaffective 
disorder, history of bipolar mood disorder, anxiety disorder.  

When the veteran was examined by VA in July 1998, he was 
working part-time as a dishwasher in the state hospital in 
Nevada, Missouri where he began working in 1993.  On 
examination, the veteran was neat, calm, alert, pleasant and 
cooperative.  His speech was relevant, logical, and goal 
directed with no evidence of a thought disorder.  He 
described a very withdrawn and isolated life reduced to doing 
very simple tasks like dish washing.  His was oriented in 
three spheres.  His memory for recent and remote events was 
intact as evidenced by his recollection of his past history 
and current events.  His judgment was intact.  He had some 
degree of insight and he was motivated to remain productive.  
He was competent to manage VA benefits.  

The diagnosis was schizophrenia undifferentiated type, 
chronic, which appears worse lately due to regressive effects 
of the illness which has reduced him to doing very simple 
repetitive tasks as a dishwasher.  He was socially 
constricted, isolated, and had very minimal interest.  The 
diagnosis on Axis III was colon carcinoma diagnosed in March 
1998.  The Global Assessment of Functioning (GAF) score was 
40 indicating major regressive symptoms with impairment of 
occupational and social functioning.  The prognosis was poor 
with definitive evidence of reduction in initiative and 
efficiency that had reduced him to a very menial task.  The 
degree of incapacity was termed moderately severe.  

Additional outpatient treatment reports from Dr. Tarar, which 
were received in January 1999, reflect that the veteran was 
described as doing fairly well in September 1997.  He was 
working 40 hours a week then.  There was no overt psychosis.  
He was again described as getting along fairly well in 
December 1997.  He was still working full time, but had some 
stress from arthritis in his hand that was acting up.  His 
mood was stable and no delusional thinking was noted.  
Clinically, his symptoms were under control.  

In March 1998, it was reported that he had done real well, 
but was having problems lately with stress over 
gastrointestinal problems.  He had some stress at work 
because he had had three years of perfect attendance, but he 
was afraid that he would be sick and miss work.  
Nevertheless, there was no overt psychosis manifest.  In June 
1998, the veteran reported that cancer had been found.  He 
reported that he would have to spend a lot of money, had no 
resources, and his insurance was not in effect.  His mood was 
stable, however, and there was no overt psychosis.  He was 
reassured and advised to continue Haldol and lithium 
carbonate.  

In September 1998, the veteran reported that he was getting 
along fairly well.  He had lost 30 pounds after he had 
surgery, but he had regained it.  He did not have overt 
psychosis, but reported a slight domestic conflict.  His mood 
was stable.  His medications were continued.  When the 
veteran was seen in December 1998, he again reported to be 
doing fairly well, but he had been under stress due to the 
holiday season as well as losing part of his disability.  His 
mood remained stable.  He had some religious preoccupation, 
but did not express any delusion of thought or paranoia.  He 
was advised to continue his medications.  

Analysis

It is contended by and on behalf of the veteran that the 
manifestations of his service-connected schizophrenia are 
more severe than represented by the currently assigned 30 
percent disability rating.  He asserts that his psychiatric 
disability renders him entitled to a higher disability 
rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the current schedular criteria, effective November 7, 
1996, which is solely applicable to the rating to be assigned 
here, Diagnostic Code 9204 is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders. See 38 C.F.R. § 4.130, Diagnostic Code 
9204 (1998).  A 30 percent disability rating is in order when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

In this case, the record supports the VA examiner's July 1998 
finding that the veteran's schizophrenia had increased in 
severity since it was examined and assigned the initial 
noncompensable evaluation.  Notably, however, while the 
examiner in July 1998 found that a GAF score of 40 was 
appropriate, on balance, the preponderance of the evidence 
does not support a rating in excess of increased evaluation 
granted in August 1998, and therefore the benefit sought on 
appeal must be denied.  In this respect, it must first be 
recognized that the GAF score assigned was to assess the 
level of the veteran's functioning from a global perspective.  
As such, the functional assessment considered the impact of 
all disorders noted in the multi-axial assessment to include 
colon cancer for which the appellant underwent surgery in 
1998.  Secondly, while the record shows that the veteran has 
moved from a full time to a part time work status, the 
assignment of a 30 percent disability rating itself is 
recognition that industrial capabilities are impaired.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Finally, 
notwithstanding the fact that the veteran is a schizophrenic 
he was free of any active psychotic content during his 
outpatient visits to his private physician as well as on VA 
examination in 1998.  There is no evidence that the veteran 
suffers from impaired judgment or impaired abstract thinking.  
Likewise, there is no evidence that he has any disturbances 
of motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.  
Finally, there is no evidence that he has a flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; or 
panic attacks more than once a week.  Accordingly, the Board 
finds that an increased evaluation is not in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for undifferentiated schizophrenic 
reaction is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

